         Case 1:18-cv-00681-RJL Document 91-1 Filed 11/08/19 Page 1 of 6



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



AARON RICH
                               Plaintiff,

       v.                                                   Civil Action No. 1:18-cv-00681-RJL

EDWARD BUTOWSKY,                                            Hon. Richard J. Leon
MATTHEW COUCH, and
AMERICA FIRST MEDIA,

                               Defendants.




     DECLARATION OF MERYL C. GOVERNSKI IN SUPPORT OF MR. RICH’S
           MOTION FOR ISSUANCE OF A LETTER OF REQUEST

I, Meryl C. Governski, declare under penalty of perjury that the foregoing is true and correct:

       1.       I am counsel for Plaintiff Aaron Rich. This declaration is based on my personal

knowledge and upon information provided to me in my official capacity.

       2.       Attached as Exhibit 1 to this Declaration is a true and correct copy of Mr. Rich’s

Request for International Judicial Assistance: Letter of Request Pursuant to the Hague Convention

of 18 March 1970 on the Taking of Evidence Abroad in Civil or Commercial Matters (the “Hague

Convention”).

       3.       Attached as Exhibit 2 to this Declaration is a slip sheet for a true and correct copy

of a Nieuwsuur video, “Julian Assange on Seth Rich,” to be submitted in DVD format. The video

is also available online at https://www.youtube.com/watch?reload=9&v=Kp7FkLBRpKg (last

visited Oct. 28, 2019).




                                                  1
        Case 1:18-cv-00681-RJL Document 91-1 Filed 11/08/19 Page 2 of 6



       4.       Attached as Exhibit 3 to this Declaration is a true and correct copy of a PDF printout

of          WikiLeaks’        August          10,        2016,           7:41         PM         tweet,

https://twitter.com/wikileaks/status/763565863861616640.

       5.       Attached as Exhibit 4 to this Declaration is a true and correct copy of a PDF printout

of          WikiLeaks’         May          16,         2017,         3:15            PM         tweet,

https://twitter.com/wikileaks/status/864605358488256514.

       6.       Attached as Exhibit 5 to this Declaration is a true and correct copy of a PDF printout

of          WikiLeaks’         August         1,        2017,         2:18            PM         tweet,

https://twitter.com/wikileaks/status/892494677823434753.

       7.       Attached as Exhibit 6 to this Declaration is a true and correct copy of a PDF printout

of          WikiLeaks’         August         1,        2017,         3:22            PM         tweet,

https://twitter.com/wikileaks/status/892510925244203008.

       8.       Attached as Exhibit 7 to this Declaration is a true and correct copy of an excerpt of

Special Counsel Robert S. Mueller, III’s Report On The Investigation Into Russian Interference In

The 2016 Presidential Election, dated March 2019, https://www.justice.gov/storage/report.pdf.

       9.       Attached as Exhibit 8 to this Declaration is a true and correct copy of a PDF printout

of the WikiLeaks:Contact webpage, https://wikileaks.org/wiki/WikiLeaks:Contact (last visited

Oct. 28, 2019).

       10.      Attached as Exhibit 9 to this Declaration is a true and correct copy of “Democrats

serve Australia-based WikiLeaks with lawsuit via Twitter,” an article by Anthony Colangelo,

published      in    The      Sydney      Morning       Herald      on       August        11,   2018,

https://www.smh.com.au/world/north-america/us-democrats-serve-australia-based-wikileaks-

with-lawsuit-via-twitter-20180811-p4zww0.html.



                                                    2
            Case 1:18-cv-00681-RJL Document 91-1 Filed 11/08/19 Page 3 of 6



       11.      Attached as Exhibit 10 to this Declaration is a true and correct copy of a PDF

printout of the WikiLeaks:Legal webpage, https://wikileaks.org/wiki/WikiLeaks:Legal (last

visited Oct. 28, 2019).

       12.      Attached as Exhibit 11 to this Declaration is a true and correct copy of “12 Years

Of Disruption: A WikiLeaks TimeLine,” an article by David Welna, published by NPR on April

11,    2019,      https://www.npr.org/2019/04/11/712306713/12-years-of-disruption-a-wikileaks-

timeline.

       13.      Attached as Exhibit 12 to this Declaration is a true and correct copy of “Julian

Assange: Wikileaks co-founder jailed over bail breach,” an article published by BBC News on May

1, 2019, https://www.bbc.com/news/uk-48118908.

       14.      Attached as Exhibit 13 to this Declaration are true and correct copies of a July 17,

2018 email from M. Governski to K. Ossenova (DOJ-Office of International Judicial Assistance

(“DOJ-OIJA”)) re: IACAP Inquiry and the July 17, 2018 Letter from M. Governski to K. Ossenova

(DOJ-OIJA) that was attached to the email.

       15.      Attached as Exhibit 14 to this Declaration is a true and correct copy of a July 19,

2018 email from K. Ossenova (DOJ-OIJA) to M. Governski re: IACAP Inquiry.

       16.      Attached as Exhibit 15 to this Declaration are true and correct copies of an April

19, 2019 email from M. Gottlieb to B. Pollack re: Correspondence re J. Assange and the April 19,

2019 Letter from M. Gottlieb to B. Pollack that was attached to the email.

       17.      Attached as Exhibit 16 to this Declaration is a true and correct copy of an email

chain between M. Gottlieb and B. Pollack dated April 19, 2019 through August 14, 2019, with

page numbers added for ease of reference.




                                                 3
         Case 1:18-cv-00681-RJL Document 91-1 Filed 11/08/19 Page 4 of 6



       18.     Attached as Exhibit 17 to this Declaration is a true and correct copy of a September

10, 2019 email from M. Governski to wl-legal@sunshinepress.org re: Rich v. Butowsky et al, No.

1:18-cv-00681-RJL (D.D.C.).

       19.     Attached as Exhibit 18 to this Declaration is a true and correct copy of a September

10, 2019 Mimecast Email Alert delivered to M. Governski indicating the September 10, 2019

email from M. Governski to wl-legal@sunshinepress.org re: Rich v. Butowsky et al, No. 1:18-cv-

00681-RJL (D.D.C.) was not delivered due to an “unavailable or busy” server.

       20.     Attached as Exhibit 19 to this Declaration is a true and correct copy of a September

10, 2019 email from M. Governski to wl-lawyers@sunshinepress.org re: FW: Rich v. Butowsky

et al, No. 1:18-cv-00681-RJL (D.D.C.).

       21.     Attached as Exhibit 20 to this Declaration is a true and correct copy of a September

10, 2019 Mimecast Email Alert delivered to M. Governski indicating the September 10, 2019

email from M. Governski to wl-lawyers@sunshinepress.org re: FW: Rich v. Butowsky et al, No.

1:18-cv-00681-RJL (D.D.C.) was not delivered due to an “unavailable or busy” server.

       22.     Attached as Exhibit 21 to this Declaration is a true and correct copy of a September

14, 2019 Mimecast Email Alert delivered to M. Governski indicating the September 10, 2019

email from M. Governski to wl-legal@sunshinepress.org re: Rich v. Butowsky et al, No. 1:18-cv-

00681-RJL (D.D.C.) was not delivered due to an “unavailable or busy” server “after 30 attempt(s)

to deliver over a period of 93 hour(s).”

       23.     Attached as Exhibit 22 to this Declaration is a true and correct copy of a September

14, 2019 Mimecast Email Alert delivered to M. Governski indicating the September 10, 2019

email from M. Governski to wl-lawyers@sunshinepress.org re: FW: Rich v. Butowsky et al, No.




                                                4
         Case 1:18-cv-00681-RJL Document 91-1 Filed 11/08/19 Page 5 of 6



1:18-cv-00681-RJL (D.D.C.) was not delivered due to an “unavailable or busy” server “after 30

attempt(s) to deliver over a period of 93 hour(s).”

       24.     Attached as Exhibit 23 to this Declaration is a true and correct copy of a September

20,   2019    email   from      M.   Governski    to   wl-lawyers@sunshinepress.org      and   wl-

legal@sunshinepress.org re: FW: Rich v. Butowsky et al, No. 1:18-cv-00681-RJL (D.D.C.).

       25.     Attached as Exhibit 24 to this Declaration is a true and correct copy of a September

20, 2019 Mimecast Email Alert delivered to M. Governski indicating the September 20, 2019

email from M. Governski to wl-lawyers@sunshinepress.org and wl-legal@sunshinepress.org re:

FW: Rich v. Butowsky et al, No. 1:18-cv-00681-RJL (D.D.C.) was not delivered to wl-

lawyers@sunshinepress.org due to an “unavailable or busy” server “after 6 attempt(s) to deliver

over a period of 1 hour(s).”

       26.     Attached as Exhibit 25 to this Declaration is a true and correct copy of a September

20, 2019 Mimecast Email Alert delivered to M. Governski indicating the September 20, 2019

email from M. Governski to wl-lawyers@sunshinepress.org and wl-legal@sunshinepress.org re:

FW: Rich v. Butowsky et al, No. 1:18-cv-00681-RJL (D.D.C.) was not delivered to wl-

legal@sunshinepress.org due to an “unavailable or busy” server “after 6 attempt(s) to deliver over

a period of 1 hour(s).”

       27.     Attached as Exhibit 26 to this Declaration is a true and correct copy of a September

24, 2019 Mimecast Email Alert delivered to M. Governski indicating the September 20, 2019

email from M. Governski to wl-lawyers@sunshinepress.org and wl-legal@sunshinepress.org re:

FW: Rich v. Butowsky et al, No. 1:18-cv-00681-RJL (D.D.C.) was not delivered to wl-

legal@sunshinepress.org due to an “unavailable or busy” server “after 30 attempt(s) to deliver

over a period of 93 hour(s).”



                                                 5
         Case 1:18-cv-00681-RJL Document 91-1 Filed 11/08/19 Page 6 of 6



       28.     Attached as Exhibit 27 to this Declaration is a true and correct copy of a September

24, 2019 Mimecast Email Alert delivered to M. Governski indicating the September 20, 2019

email from M. Governski to wl-lawyers@sunshinepress.org and wl-legal@sunshinepress.org re:

FW: Rich v. Butowsky et al, No. 1:18-cv-00681-RJL (D.D.C.) was not delivered to wl-

lawyers@sunshinepress.org due to an “unavailable or busy” server “after 30 attempt(s) to deliver

over a period of 93 hour(s).”

       29.     Attached as Exhibit 28 to this Declaration is a true and correct copy of Defendant

Couch’s Rule 26(a) Initial Disclosures, served on Plaintiff on August 18, 2019.

       30.     Attached as Exhibit 29 to this Declaration is a true and correct copy of Defendant

Butowsky’s Rule 26(a) Initial Disclosures, served on Plaintiff on August 16, 2019.

       31.     Attached as Exhibit 30 to this Declaration are true and correct copies of a June 23,

2019 email from M. Couch to M. Governski and the attached initial (unverified) “Reply for

Requested Documents from Matthew Couch.”

       32.     Attached as Exhibit 31 to this Declaration is a true and correct copy of a Declaration

submitted by Edward Butowsky on October 29, 2019 in Butowsky v. Gottlieb, et al., Case No.

4:19-cv-00180 (E.D. Tex.) as Docket Entry 172-3, in support of his Response in Opposition to a

Motion for Sanctions.

Executed: November 8, 2019
                                                                     /s/ Meryl C. Governski
                                                                     MERYL C. GOVERNSKI
                                                                     D.C. Bar No. 1023549
                                                                     1401 New York Ave NW
                                                                     Washington, DC 20005
                                                                     Tel: (202) 237-2727
                                                                     Fax: (202) 237-6131
                                                                     mgovernski@bsfllp.com




                                                 6
